PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GEELUX HOLDINGS, LTD.
Application No. 15/332,738
Filed: 24 Oct 2016
For: THERAPEUTIC BED OR GURNEY FOR THERMAL DIAGNOSIS AND TREATMENT OF A HUMAN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the 37 CFR 1.137(a), filed March 7, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely respond to the final Office action, mailed August 14, 2019, which set an extendable three month period for reply. No reply was timely received in the Office. Therefore, the application became abandoned on Tuesday, November 15, 2019.  A Notice of Abandonment was mailed on July 8, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

This petition lacks (3) above. 

With respect to (3) above: While applicant has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment, November 15, 2019.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address of renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner states the covid-19 pandemic interfered with the operation of applicant’s business and applicant’s in-house patent agent left applicant’s employ to care for the surviving parent after a parent passed away due to covid-19. However, the due date for reply was November 14, 2019. This is before the first case of covid-19 in the United States was recognized on January 20, 2020. Please provide an explanation of the reasons why the August 14, 2019 final Office action was not docketed for reply. Please be specific with dates. It is noted the August 14, 2019 final Office action was mailed to Studebaker & Brackett PC. Studebaker & Brackett PC was replaced by practitioner Conner Walworth on August 20, 2019. On January 3, 2022, Studebaker & Brackett PC was empowered again.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). The covid—19 pandemic would have had an impact on this period of delay. Please be specific with dates, though. What date and under what circumstances was the abandonment discovered? Petitioner must explain why this initial petition was not filed until March 7, 2022.

The third period of delay petitioner is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). This period of delay is an issue when there is lengthy period of time between when the initial petition to revive was dismissed and when the renewed/reconsideration petition is filed. If petitioner promptly files a renewed petition, this period of delay will not be an issue.

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner is encouraged to file a renewed petition to revive under 37 CFR 1.137(a) – no additional petition fee due – and a statement addressing the periods of delay discussed above. The entire period of delay must be unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET